UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
WILLIAM PENN APARTMENTS,      )
                              )
     Plaintiff,               )
                              )
     v.                       )      Civil Action No. 13-178 (RWR)
                              )
DISTRICT OF COLUMBIA COURT    )
OF APPEALS, et al.,           )
                              )
     Defendants.              )
______________________________)


                    MEMORANDUM OPINION AND ORDER

     Plaintiff William Penn Apartments (“WPA”) brings suit under

42 U.S.C. § 1983 against D.C. Court of Appeals Judges Phyllis D.

Thompson, Corinne A. Beckwith, and Frank Q. Nebeker, and D.C.

Superior Court Judges Brook Hedge and Michael L. Rankin

(“judicial defendants”), as well as John S. Scherlis and William

L. Scherlis (“Scherlis defendants”).1    The defendants move under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) to dismiss

the complaint for lack of subject matter jurisdiction, for

failure to state a claim, and on Younger2 abstention grounds.

WPA’s claim for § 1983 injunctive relief will be dismissed for




     1
       Plaintiff’s complaint names as defendants the D.C. Court
of Appeals and the D.C. Superior Court. Because these
institutions are non sui juris, the claims against them will be
dismissed. See Hoai v. Superior Court of Dist. of Columbia, 539
F. Supp. 2d 432, 435 (D.D.C. 2008).
     2
         Younger v. Harris, 401 U.S. 37 (1971).
                                    -2-

failure to state a claim.       However, the Rooker-Feldman3 doctrine

and Younger abstention do not bar WPA’s claim for declaratory

relief.       Thus, the defendants’ motions to dismiss will be granted

in part and denied in part.

                                BACKGROUND

     From 1994 to 2004, defendant John Scherlis leased three

apartments from WPA.       Compl. ¶ 27.   In 2005, WPA brought a suit

(the “landlord-tenant case”) in D.C. Superior Court against

Scherlis for non-payment of rent, obtained a default judgment

against him, and evicted him from one of the apartments.         Id.

¶¶ 48-54, 67.

     In August 2008, the Scherlis defendants filed suit (the

“damages case”) in D.C. Superior Court against WPA and Cafritz

Company, alleging wrongful eviction, negligence, breach of good

faith, and trespass, and seeking $18.5 million in damages.           Id.

¶ 69.       Also, John Scherlis moved to vacate the 2005 default

judgment in the landlord-tenant case.        Id. ¶ 75.   Judge Hedge

consolidated the landlord-tenant and damages cases and vacated

the 2005 default judgment in the landlord-tenant case.         Id.

¶¶ 95, 102.       WPA appealed, and the D.C. Court of Appeals sua

sponte remanded the case to the trial court.        Id. ¶¶ 110, 123.

The Court of Appeals’ September 9, 2010 order stated that “upon



        3
       Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fidelity Trust Co., et al., 263 U.S. 413
(1923).
                                  -3-

the entry of the order that resolves all matters in the

consolidat[ed cases], if any party remains aggrieved, then they

[sic] may file a notice of appeal.”     Id. ¶ 123 (emphasis

omitted).    On remand, Judge Hedge granted partial summary

judgment to the Scherlis defendants in the damages case.       Id.

¶¶ 125-26.    WPA filed an application for review of Judge Hedge’s

grant of partial summary judgment in the damages case, which the

D.C. Court of Appeals denied.     Id. ¶¶ 131, 135.    WPA appealed the

order vacating the default judgment in the landlord-tenant case.

Id. ¶ 146.    Judges Thompson, Beckwith, and Nebeker dismissed the

appeal.    Id. ¶ 154.   WPA moved for reconsideration, which

Judges Thompson, Beckwith, and Nebeker denied.       Id. ¶ 159.    In

October 2012, Judge Rankin denied WPA’s request to refer the

damages litigation to Judge Hedge and ordered the case to

proceed.    Id. ¶¶ 160, 188.

     WPA asserts that procedural and legal errors infected the

entire litigation process in the landlord-tenant and damages

cases and that the judicial defendants committed multiple due

process violations.     See id. ¶¶ 113, 136, 143-44, 169.    WPA

claims that Judge Hedge erred by failing to dismiss the damages

case, allowing the Scherlis defendants to move to vacate the

default judgment in the landlord-tenant case, and vacating the

default judgment in the landlord-tenant case.     Id. ¶¶ 166-71.

WPA further claims that Judges Thompson, Beckwith, and Nebeker

denied WPA due process by declining to hear WPA’s interlocutory
                                -4-

appeal of Judge Hedge’s order vacating the default judgment in

the landlord-tenant case.   Id. ¶¶ 174-76.    WPA also alleges that

Judges Thompson, Beckwith, and Nebeker violated its due process

rights by denying its motion for reconsideration.      Id. ¶¶ 181-84.

Finally, WPA alleges that Judge Rankin denied WPA due process by

failing to transfer the damages case to Judge Hedge to “clarify

her language for appeal” of her summary judgment order and

proceeding with the damages case.     Id. ¶¶ 186-88.

     WPA brought this suit in federal court seeking a declaration

that Judges Thompson, Beckwith, and Nebeker’s failure to hear the

appeal in the landlord-tenant case deprived WPA of due process

and an injunction to prohibit Judge Rankin and the Scherlis

defendants from proceeding in the damages case until the D.C.

Court of Appeals decides the appeal in the landlord-tenant case.

Id. at 35.   The defendants move to dismiss the complaint under

Rules 12(b)(1) and (12)(b)(6), contending that WPA’s suit is

barred under the Rooker-Feldman doctrine and that the judicial

defendants are immune from claims for injunctive relief.

Scherlis Defs.’ Mot. to Dismiss at 3-7; Judicial Defs.’ Mot. to

Dismiss Pl.’s Compl. at 7-11.   The judicial defendants also argue

that Younger abstention precludes federal adjudication.     Judicial

Defs.’ Mot. to Dismiss Pl.’s Compl. at 11-13.     WPA opposes the

defendants’ motions arguing that the Rooker-Feldman doctrine does

not apply to state court interlocutory decisions, that the

judicial defendants are not immune because declaratory relief was
                                  -5-

unavailable, and that Younger abstention does not apply because

this case does not implicate important state interests.    Pl.’s

Opp’n to Judicial Defs.’ Mot. to Dismiss (“Pl.’s Opp’n to Jud.

Defs.”) at 5-17.

                            DISCUSSION

I.   MOTION TO DISMISS UNDER RULE 12(b)(1)

     Jurisdiction is a threshold issue which ordinarily must be

addressed before the merits of the case are reached.    See Haase

v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987); Walsh v. Hagee,

900 F. Supp. 2d 51, 55 (D.D.C. 2012).    Rule 12(b)(1) provides

that a federal court must dismiss the case when it lacks subject

matter jurisdiction.   Fed. R. Civ. P. 12(b)(1).   The plaintiff

bears the burden to establish that jurisdiction is proper.    Araya

v. Bayly, 875 F. Supp. 2d 1, 3 (D.D.C. 2012) (citing Georgiades

v. Martin-Trigona, 729 F.2d 831, 833 n.4 (D.C. Cir. 1984)).

“Faced with motions to dismiss under Rule 12(b)(1) and Rule

12(b)(6), a court should first consider the Rule 12(b)(1) motion

because once a court determines that it lacks subject matter

jurisdiction, it can proceed no further.”    Center for Biological

Diversity v. Jackson, 815 F. Supp. 2d 85, 90 (D.D.C. 2011)

(internal quotation marks and alterations omitted); see 5B

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1350 (3d ed. 2004).

     Federal district courts have jurisdiction over civil actions

“arising under the Constitution, laws, or treaties of the United
                                -6-

States[,]” 28 U.S.C. § 1331, and over civil actions “to secure

equitable or other relief under any Act of Congress providing for

the protection of civil rights[.]”    28 U.S.C. § 1343(a)(4).

Another statute, 42 U.S.C. § 1983, provides a federal cause of

action for the deprivation of constitutional rights.

     Under the Rooker-Feldman doctrine, the Supreme Court

exercises exclusive jurisdiction over appeals from the highest

state courts.   See Dist. of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923); 28 U.S.C. § 1257.   Thus, lower federal courts do not

possess jurisdiction to review such appeals even if the

plaintiffs allege a constitutional injury.    See Hunter v. U.S.

Bank Nat’l Ass’n, 698 F. Supp. 2d. 94, 99 (D.D.C. 2010).    In

addition, “the [Rooker-Feldman] doctrine ‘prevents lower federal

courts from hearing cases that amount to the functional

equivalent of an appeal from a state court,’ . . . and that the

doctrine extends to review of District of Columbia courts[.]”

Araya, 875 F. Supp. 2d at 3 (quoting Gray v. Poole, 275 F.3d
1113, 1119 (D.C. Cir. 2002)) (citing Richardson v. Dist. of

Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996)).

However, the Supreme Court has recognized that the Rooker-Feldman

jurisdictional bar is limited to “cases of the kind from which

the doctrine acquired its name: cases brought by state-court

losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and
                                 -7-

inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005).

     Before Exxon Mobil, the D.C. Circuit stated that the Rooker-

Feldman doctrine barred lower federal court review of

interlocutory appeals from state courts.   Richardson, 83 F.3d at

1514.   In Richardson, the plaintiff challenged an order from the

D.C. Court of Appeals that temporarily suspended him from the

practice of law.   Id.   He characterized the suspension order as

an “interlocutory” order for which federal lower court review was

available under the Rooker-Feldman doctrine.   Id.   Although the

D.C. Circuit found that the state court proceedings in that case

had resulted in a final decision, it opined that

     [e]ven if the suspension were not final for purposes of
     28 U.S.C. § 1257, the district court would have lacked
     jurisdiction. We cannot imagine how one could reconcile
     Feldman’s reasoning, based as it is on allowing state
     courts to arrive at decisions free from collateral
     federal attack, with the idea that the district court
     would be free to review Richardson’s suspension so long
     as the decision was interlocutory.        Indeed, other
     circuits have persuasively concluded that the boundaries
     of § 1257’s grant of Supreme Court jurisdiction do not
     prevent the application of Rooker-Feldman to the final
     decisions of lower state courts, or to state courts’
     interlocutory decisions.

Id. at 1515.   However, Exxon Mobil emphasized that the Rooker-

Feldman doctrine can be applied only in “limited circumstances in

which [the Supreme] Court’s appellate jurisdiction over

state-court judgments, 28 U.S.C. § 1257, precludes a United

States district court from exercising subject-matter jurisdiction
                                 -8-

in an action it would otherwise be empowered to adjudicate under

a congressional grant of authority[.]”    Exxon Mobil, 544 U.S. at

291.    In particular, the Supreme Court stated that both Rooker

and Feldman involved “the losing party in state court fil[ing]

suit in federal court after the state proceedings ended,

complaining of an injury caused by the state-court judgment and

seeking review and rejection of that judgment.”      Id.   As here,

“plaintiffs in both cases, alleging federal-question

jurisdiction, called upon the District Court to overturn an

injurious state-court judgment.”    Id. at 291-92.    However, Exxon

Mobil stated that “‘the pendency of an action in the state court

is no bar to proceedings concerning the same matter in the

Federal court having jurisdiction.’”    Id. at 292 (quoting

McClellan v. Carland, 217 U.S. 268, 282 (1910)).      While Exxon

Mobil recognized that comity and abstention doctrines may allow

the federal court to stay or dismiss an action while related

proceedings are pending in a state court, the Supreme Court held

that the Rooker-Feldman doctrine is limited to cases where the

losing party in state court seeks review of the state-court

judgments which were “rendered before the district court

proceedings commenced[.]”    Id. at 282-84.

       Since Exxon Mobil, courts have interpreted Exxon Mobil to

have abrogated Richardson’s holding in that the post-Exxon Mobil

Rooker-Feldman doctrine applies only to final decisions after the

state proceedings ended and does not apply to appeals of
                                  -9-

interlocutory orders.    See In re Hodges, 350 B.R. 796, 799-801

(N.D. Ill. 2006) (“For Rooker-Feldman to apply, the state court

proceedings must have ‘ended,’ . . . producing ‘state-court

losers,’ . . . before the federal action begins.     And because the

state proceeding must have ended, the Rooker-Feldman doctrine

necessarily poses no jurisdictional bar to a federal action

attacking an interlocutory state court order.” (footnote omitted)

(quoting Exxon Mobil, 544 U.S. at 284, 291)).     Similarly, the

First Circuit stated that Exxon Mobil held that “[i]f federal

litigation is initiated before state proceedings have ended, then

. . . the Rooker-Feldman doctrine does not deprive the [federal]

court of jurisdiction.    . . .   On the other hand, if federal

litigation is initiated after state proceedings have ended, . . .

the federal courts lack jurisdiction.”     Federación de Maestros de

P.R. v. Junta de Relaciones del Trabajo de P.R., 410 F.3d 17, 24

(1st Cir. 2005) (citation omitted).     Federación then defined when

“state proceedings have ended” for the purposes of the Rooker-

Feldman doctrine:

     First, when the highest state court in which review is
     available has affirmed the judgment below and nothing is
     left to be resolved[.]    . . .   Second, if the state
     action has reached a point where neither party seeks
     further action[.]   . . .    Third, if the state court
     proceedings have finally resolved all the federal
     questions in the litigation, but state law or purely
     factual questions (whether great or small) remain to be
     litigated[.]

Id. at 24-25.   Although the D.C. Circuit has not addressed this

issue after Exxon Mobil, the Eighth, Ninth, Tenth, and Eleventh
                               -10-

Circuits have relied on the Federación analysis to hold that the

Rooker-Feldman doctrine applies only to cases where the state

proceedings have ended.   See Nicholson v. Shafe, 558 F.3d 1266,

1278-79 (11th Cir. 2009); Guttman v. Khalsa, 446 F.3d 1027, 1032

& n.2 (10th Cir. 2006); Dornheim v. Sholes, 430 F.3d 919, 924

(8th Cir. 2005); Mothershed v. Justices of Supreme Court, 410
F.3d 602, 604 n.1 (9th Cir. 2005).

      Here, WPA brings this § 1983 action for declaratory and

injunctive relief asserting jurisdiction under 28 U.S.C. §§ 1331,

1343, Compl. ¶ 10, and arguing that the judicial defendants

denied WPA’s constitutional due process rights.     Compl. ¶¶ 161-

88.   WPA contends that jurisdiction here is proper under the

Rooker-Feldman doctrine because it seeks review not of a final

judgment by the D.C. Court of Appeals, but rather of an

interlocutory appeal.   See Pl.’s Opp’n to Jud. Defs. at 11.    The

judicial defendants counter that because the animating spirit of

the Rooker-Feldman doctrine is aimed at prohibiting lower federal

courts from intruding on state court proceedings, it would be

doctrinally inconsistent to allow review of interlocutory

appeals.   See Judicial Defs.’ Reply in Supp. of their Mot. to

Dismiss Pl.’s Compl. (“Jud. Defs.’ Reply”) at 3-4.

      Previously, in Richardson, the D.C. Circuit held that the

Rooker-Feldman doctrine precluded review of interlocutory orders

from state courts.   Richardson, 83 F.3d at 1515.   Since Exxon

Mobil, the D.C. Circuit has not considered whether the Rooker-
                                -11-

Feldman doctrine bars lower federal courts from such review.

However, this action has not arisen when state proceedings have

“ended” under the Federación analysis.     There is no judgment for

the D.C. Court of Appeals to affirm, the action has not “reached

a point where neither party seeks further action,” and there were

no federal questions in the litigation to resolve.     See

Federación, 410 F.3d at 24.   Because state proceedings had not

ended, the Rooker-Feldman doctrine presents no bar to WPA’s

having filed suit.   Thus, the defendants’ motion to dismiss on

Rooker-Feldman grounds will be denied.

II.   MOTION TO DISMISS UNDER RULE 12(b)(6)

      A court may dismiss a complaint for “failure to state a

claim upon which relief can be granted[.]”     Fed. R. Civ. P.

12(b)(6).   “‘A Rule 12(b)(6) motion to dismiss tests the legal

sufficiency of a complaint.’”   Maib v. F.D.I.C., 771 F. Supp. 2d
14, 17 (D.D.C. 2011) (quoting Smith-Thompson v. Dist. of

Columbia, 657 F. Supp. 2d 123, 129 (D.D.C. 2009)).

      To survive a motion to dismiss, a complaint must contain
      sufficient factual matter, accepted as true, to “state a
      claim for relief that is plausible on its face.” . . .
      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the
      misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) and

citing Twombly, 550 U.S. at 556).      A court may dismiss under Rule

12(b)(6) a complaint against a judge that alleges injury caused
                                 -12-

by official judicial acts.    Hoai v. Superior Court of Dist. of

Columbia, 539 F. Supp. 2d 432, 435 (D.D.C. 2008).

     In this case, WPA seeks to enjoin the ongoing damages case

“until or unless Defendant D.C. Court of Appeals hears and

decides the Appeal of the Order to Vacate the Default Judgment ab

initio in the Landlord-Tenant Case.”    Compl. at 35.   WPA also

seeks a declaration that Judges Thompson, Beckwith, and Nebeker

denied WPA due process.    Id.   Thus, WPA seeks both injunctive and

declaratory relief in this suit.

     Here, the plaintiff fails to state a claim for injunctive

relief under 42 U.S.C. § 1983.    That statute provides that

     in any action brought against a judicial officer for an
     act or omission taken in such officer’s judicial
     capacity, injunctive relief shall not be granted unless
     a declaratory decree was violated or declaratory relief
     was unavailable.

42 U.S.C. § 1983.   “[A] failure to get one’s desired decisions in

our local courts does not constitute such ‘unavailablity’” of

declaratory relief.    Hoai, 539 F. Supp. 2d at 435 (dismissing

suit against judges on D.C. Superior Court and D.C. Court of

Appeals wherein plaintiff challenged those courts’ previous

unfavorable judicial decisions).    A party that begins litigation

in D.C. Superior Court may “appeal an adverse decision to the

District of Columbia Court of Appeals, and if still dissatisfied

seek review in the United States Supreme Court.”    JMM Corp. v.

Dist. of Columbia, 378 F.3d 1117, 1121 (D.C. Cir. 2004)

(footnotes omitted).
                                 -13-

     WPA argues that declaratory relief was unavailable because

“no higher court is established by the District of Columbia Court

Reorganization Act of 1970 with the authority to review the D.C.

Court of Appeals’ refusal to hear an appeal of right.”      Compl.

¶ 177.   The judicial defendants respond that it is “far from

clear that WPA will never have a right to appeal the order

vacating the default judgment in the Landlord-Tenant Case,” and

it is “possible that the Court of Appeals will eventually rule on

the merits of WPA’s appeal[.]”    Jud. Defs.’ Reply at 5.

Moreover, they argue, WPA could have obtained declaratory relief

by appealing to the Supreme Court.      Id. at 3.

     The D.C. Court of Appeals’ decision to decline WPA’s appeal

does not make declaratory relief unavailable because WPA could

have petitioned for a writ of certiorari in the Supreme Court

under 28 U.S.C. § 1257.   See JMM Corp., 378 F.3d at 1121.

Furthermore, the D.C. Court of Appeals explicitly left open the

possibility of future declaratory relief in its September 9, 2010

order by stating that WPA may appeal “upon entry of the order

that resolves all matters in the consolidat[ed cases.]”      See

Compl. ¶ 123 (emphasis omitted).

     Because declaratory relief was not unavailable, and the

challenged actions were official acts by the judges in their

judicial capacity, the judicial defendants are immune from suit

under 42 U.S.C. § 1983.   Thus, WPA’s claim for injunctive relief

will be dismissed for failure to state a § 1983 claim.
                                -14-

     The defendants also move to dismiss the plaintiff’s § 1983

claim for declaratory relief on Younger abstention grounds.      “In

Younger v. Harris and its progeny, the Supreme Court held that,

except in extraordinary circumstances, a federal court should not

enjoin a pending state proceeding . . . that is judicial in

nature and involves important state interests.”      JMM Corp., 378
F.3d at 1120 (citations omitted).      The doctrine is grounded in

the “‘vital consideration’ of the proper respect for the

fundamental role of States in our federal system.”      Ohio Civil

Rights Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 626

(1986) (quoting Younger v. Harris, 401 U.S. 37, 44 (1971)).      The

Younger doctrine cautions against the exercise of jurisdiction by

lower federal courts over proceedings in D.C. Superior Court and

the D.C. Court of Appeals.   JMM Corp., 378 F.3d at 1122.

“Younger precludes federal adjudication where three criteria are

met: (1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state

interests; and (3) the proceedings afford an adequate opportunity

to raise the federal claims.”   Delaney v. Dist. of Columbia, 659
F. Supp. 2d 185, 194 (D.D.C. 2009) (citing Bridges v. Kelly, 84
F.3d 470, 476 (D.C. Cir. 1996)).    Property regulations implicate

important state interests that warrant Younger abstention.      See,

e.g., Harper v. Pub. Serv. Comm’n of W. Va., 396 F.3d 348, 352

(4th Cir. 2005) (“[P]roperty law concerns, such as land use and

zoning questions, are frequently ‘important’ state interests
                               -15-

justifying Younger abstention.”); JMM Corp., 378 F.3d at 1128

(holding that a district court decision to decline review of

District of Columbia zoning regulations barring adult bookstore

was proper under Younger); Carroll v. City of Mount Clemens, 139
F.3d 1072, 1075 (6th Cir. 1998) (holding that the state interest

in enforcing housing codes was sufficiently important to justify

Younger abstention); Rumber v. Dist. of Columbia, 598 F. Supp. 2d
97, 111 (D.D.C. 2009) (holding that eminent domain proceedings

are an important state interest for Younger analysis).   However,

eviction proceedings, particularly between private parties, do

not generally implicate a state interest that is sufficiently

important for a district court to abstain from hearing a case on

Younger grounds.   See Logan v. U.S. Bank Nat’l Ass’n, 722 F.3d
1163, 1169 (9th Cir. 2013).   There, the Ninth Circuit found that

other courts’ decisions which invoked Younger abstention based on

state-court eviction proceedings

     fall prey to the logic that the state has a significant
     concern simply because property law, including eviction,
     has long been a state concern. The difficulty with this
     assumption is that it would require federal courts to
     abstain from state litigation in virtually every area of
     state law -- from consumer protection to real estate --
     even where the dispute is purely private. We agree with
     the Third Circuit that the regulation of eviction
     proceedings “does not implicate an important state
     interest” under Younger.

Id. (citing Ayers v. Phila. Hous. Auth., 908 F.2d 1184, 1195 n.21

(3d Cir. 1990)).
                               -16-

     Here, the parties agree that the ongoing state proceedings

are judicial in nature.   See Judicial Defs.’ Mot. to Dismiss

Pl.’s Compl. at 13; Pl.’s Opp’n to Jud. Defs. at 15.     WPA argues

that the Younger doctrine is inapplicable because the District of

Columbia has no important “state interest” in barring federal

jurisdiction over landlord-tenant issues and the ongoing

litigation does not afford WPA an adequate opportunity to raise

its federal claims.   Pl.’s Opp’n to Jud. Defs. at 16.   The

judicial defendants counter that the District of Columbia has an

important interest in “administering its landlord-tenant law” and

that WPA “can raise its claims in the ongoing Superior Court

proceeding, or on appeal in the Court of Appeals after a final,

appealable order has been issued by the Superior Court.”

Judicial Defs.’ Mot. to Dismiss Pl.’s Compl. at 13.

     The defendants have not shown that Younger abstention

applies.   Although the ongoing judicial proceedings involve the

District of Columbia’s interest in maintaining and administering

landlord-tenant relations, this interest, by itself, does not

justify Younger abstention.   The ongoing court proceedings

between the Scherlis defendants and WPA is “garden variety civil

litigation” and implicates no important state interest that would

justify Younger abstention here.   See Logan, 722 F.3d at 1168.

Moreover, the defendants do not demonstrate that the District of

Columbia has any special interest in the eviction proceedings

that would justify this court’s abstention.   See id.    Therefore,
                               -17-

Younger abstention does not bar consideration of the plaintiff’s

§ 1983 claim for declaratory relief.

                       CONCLUSION AND ORDER

     After Exxon-Mobil, the Rooker-Feldman doctrine does not

preclude lower federal courts from reviewing interlocutory state

court decisions.   However, the judicial defendants are immune

from suit for injunctive relief under 42 U.S.C. § 1983.   Thus,

the plaintiff’s § 1983 claim for injunctive relief will be

dismissed for failure to state a claim.    However, the plaintiff’s

§ 1983 claim for declaratory relief is not barred by Younger

abstention.   Accordingly, it is hereby

     ORDERED that the defendants’ motions [6, 8] be, and hereby

are, GRANTED in part and DENIED in part.    The plaintiff’s § 1983

claim for injunctive relief is dismissed, but the plaintiff’s

claim for declaratory relief remains.

     SIGNED this 14th day of April, 2014.



                                     /s/
                               RICHARD W. ROBERTS
                               Chief Judge